DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 This application has been examined. Claims 1-26 are pending.
The prior art submitted on 9/27/21 has been considered.

2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the "right to exclude"
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, l1F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 6, 14-15, 21, and 23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11130487 (refers as ‘487).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 1-3, 6, 14-15, 21, and 23 in 17/448950 would have been anticipated by the invention defined in claim 1 of (‘487).  Claim 1 of (‘487) obviously have mostly all the limitations of claims 1-3, 6, 14-15, 21, and 23 of current application.
Claims 4, and 22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11130487 (refers as ‘487).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 4, and 22 in 17/448950 would have been anticipated by the invention defined in claim 5 of (‘487).  Claim 5 of (‘487) obviously have mostly all the limitations of claims 4, and 22 of current application.
Claims 5, and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11130487 (refers as ‘487).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 5, and 14 in 17/448950 would have been anticipated by the invention defined in claim 6 of (‘487).  Claim 6 of (‘487) obviously have mostly all the limitations of claims 5, and 14 of current application.
Claims 10, 14, and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11130487 (refers as ‘487).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 10, 14, and 21 in 17/448950 would have been anticipated by the invention defined in claim 7 of (‘487).  Claim 7 of (‘487) obviously have mostly all the limitations of claims 10, 14, and 21 of current application.
Claim 11. is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11130487 (refers as ‘487).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 11 in 17/448950 would have been anticipated by the invention defined in claim 8 of (‘487).  Claim 8 of (‘487) obviously have mostly all the limitations of claim 11 of current application.
Claims 7-9 are depended on claim 6 rejected as above.
Claims 12-13 are depended on claim 1 rejected as above.
Claims 16-20 are depended on claim 15 rejected as above.
Claims 24-26 are depended on claim 23 rejected as above.

Claims 1, 11, 14 and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 26 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 1, 11, 14, and 21 in 17/448950 would have been anticipated by the invention defined in claims 1, 16, and 26 of (‘707).  Claims 1, 16, and 26 of (‘707) obviously have mostly all the limitations of claims 1, 11, 14, and 21 of current application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 4 in 17/448950 would have been anticipated by the invention defined in claim 3 of (‘707).  Claim 3 of (‘707) obviously have mostly all the limitations of claim 4 of current application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15, and 26 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 6 in 17/448950 would have been anticipated by the invention defined in claims 13, 15, and 26 of (‘707).  Claims 13, 15, and 26 of (‘707) obviously have mostly all the limitations of claim 6 of current application.
Claims 7-9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 7-9 in 17/448950 would have been anticipated by the invention defined in claims 24-25 of (‘707).  Claims 24-25 of (‘707) obviously have mostly all the limitations of claims 7-9 of current application.
Claims 10 and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 10 and 21 in 17/448950 would have been anticipated by the invention defined in claim 16 of (‘707).  Claim 16 of (‘707) obviously have mostly all the limitations of claims 10 and 21 of current application.
Claims 12, 20, and 23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 12, 20, and 23 in 17/448950 would have been anticipated by the invention defined in claim 26 of (‘707).  Claim 26 of (‘707) obviously have mostly all the limitations of claims 12, 20, and 23 of current application.
Claims 13-15, and 22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 13-15, and 22 in 17/448950 would have been anticipated by the invention defined in claim 23 of (‘707).  Claim 23 of (‘707) obviously have mostly all the limitations of claims 13-15, and 22 of current application.
Claims 16-19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 16-19 in 17/448950 would have been anticipated by the invention defined in claims 24-25 of (‘707).  Claims 24-25 of (‘707) obviously have mostly all the limitations of claims 16-19 of current application.
Claims 24-26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 9950707 (refers as ‘707).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 24-26 in 17/448950 would have been anticipated by the invention defined in claims 24-25 of (‘707).  Claims 24-25 of (‘707) obviously have mostly all the limitations of claims 24-26 of current application.
Claims 2-3, and 5, are depended on claim 1 rejected as above.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure:
	. Ferguson et al. (9440652)
	. Ricci (9384609)
	. Marczok et al. (US 2013/0046441 A1)
	. Roberts (8718918)
	. Panzarella et al. (US 2014/0018994 A1)
	. Dorenkamp et al. (8577534)
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664